Citation Nr: 0519738	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
osteoarthritis with radiculopathy, currently evaluated as 40 
percent disabling.

2.  Entitlement to an effective date prior to April 2000 for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1997 rating action that denied a rating in excess 
of 40 percent for lumbar spine osteoarthritis with 
radiculopathy, and also originally arose from an October 1998 
rating action that denied a T/R.  By rating action of August 
2001, the RO granted a T/R, effective April 2000; the veteran 
appealed the effective date of the award, claiming an earlier 
effective date.

In April 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  The veteran and 
his representative were notified of that development by 
letters of August and September 2002 and March 2003.  
However, the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, by decision of 
October 2003 the Board remanded these matters to the RO for 
completion of the development action requested, and 
consideration of the claims in light of the additional 
evidence.  As reflected in the February 2005 Supplemental 
Statement of the Case (SSOC), the RO continued denial of the 
claims, and returned this case to the Board.  

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.




REMAND

Considering the record in light of the Board's prior remand, 
and the duties imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)), the Board finds that all development action 
needed to fairly adjudicate the claims on appeal has not been 
accomplished, and that further RO action on these claims is 
warranted.

In this regard, appellate review discloses that, in September 
1997, the veteran completed and returned to the RO VA Form 
21-4142, authorizing the release to the VA of all records of 
his treatment and evaluation for his service-connected back 
disability at the Rutherford Chiropractic Clinic, Hampshire 
Street, Salem, New Hampshire 03079.  Subsequently that month, 
the RO requested pertinent records from Rutherford, but sent 
the request letter to the wrong address (zip code 01960), as 
a result of which the letter was returned to the RO by the 
Post Office as undeliverable, and no medical records were 
obtained.  In view of the veteran's statement that he visited 
the Rutherford Clinic for treatment on well over              
100 occasions since 1988, the Board finds that another 
attempt must be made to obtain this trove of medical records 
that are clearly pertinent to proper adjudication of the 
claims on appeal.

February 2000 VA outpatient records disclose that the veteran 
receives treatment from a private physician, Dr. Lebwohl in 
Beverly, Massachusetts, on a regular basis.  April 2002 VA 
outpatient records disclose that the veteran sees a 
chiropractor once a month or more for spinal manipulation.  
May 2002 VA outpatient records disclose that the veteran 
receives treatment from a private primary care physician, Dr. 
Shaloub.  None of the records of these private medical 
providers are contained in the claims folder, and the Board 
finds that equitable adjudication of the claims on appeal 
require that they be obtained and reviewed in connexion 
therewith.

The record also reflects that outstanding VA medical records 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran for his service-connected low back 
disability at the Boston, West Roxbury, and Bedford, 
Massachusetts VA Medical Centers (VAMCs) and the Gloucester, 
Massachusetts VA Clinic from January 2002 to the present time 
should be obtained and associated with the claims file.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

Lastly, a Remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In September 2001, 
the veteran's representative requested that this case be 
remanded to the RO to afford the veteran a VA examination 
that included clinical findings responsive to the decision of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202-207 (1995), inasmuch as the 
August 1997 VA examination was deficient in that respect.  
Although the Board remanded this case to the RO in October 
2003 for such VA examination, and the RO's July 2004 order 
for examination specifically requested that DeLuca findings 
be furnished, the August 2004 VA examiner failed to provide 
them.  Under the circumstances, the Board finds that Stegall 
requires that this case be again remanded to the RO for 
compliance with the prior Board Remand, and that the veteran 
should undergo new orthopedic and neurological examinations 
of his low back at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report for any 
scheduled VA examinations(s), without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for any scheduled examination(s), the 
RO must obtain and associate with the claims file copy(ies) 
of any notice(s) of the date and time of the examination(s) 
sent to him by the pertinent VA medical facility.
     
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the Boston, 
West Roxbury, and Bedford VAMCs and the 
Gloucester VA Clinic copies of all 
records of the veteran's treatment and 
evaluation for lumbar spine 
osteoarthritis with radiculopathy from 
January 2002 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder. 

2.  The RO should specifically request 
the veteran to provide authorization to 
enable it to obtain all records of his 
treatment and evaluation for a low back 
disability at the Rutherford Chiropractic 
Clinic, Hampshire Street, Salem, New 
Hampshire 03079; from Dr. Lebwohl in 
Beverly, Massachusetts; from the private 
chiropractor he sees for spinal 
manipulation once a month or more; and 
from his private primary care physician, 
Dr. Shaloub.  
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims folder, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine.  The entire claims file must be 
made available to and reviewed by the  
physician(s) designated to examine the 
veteran.  All indicated tests and studies 
(to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.    

(a)  The neurological examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's low back - to specifically 
include any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  

(b)  The orthopedic examiner should 
conduct range of motion testing of the 
veteran's low back (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  The examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. If 
the veteran suffers from ankylosis of the 
spine, the location, severity, and degree 
of such should be provided.

The physician should also offer opinions, 
with respect to the veteran's lumbar 
spine osteoarthritis with radiculopathy, 
as to whether over any 12 month period 
from September 2002 to the present time, 
the veteran experienced or experiences  
"incapacitating episodes" due to his 
low back disability having a total 
duration of at least 4 weeks but less 
than  6 weeks, or at least 6 weeks (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).
 
5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes citation to and discussion 
of 38 C.F.R. § 3.655, as appropriate, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

